
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2011
			Mr. McGovern
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to clarify the authority of Congress and the States to
		  regulate corporations, limited liability companies or other corporate entities
		  established by the laws of any state, the United States, or any foreign
		  state.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.We the people who ordain and establish this
				Constitution intend the rights protected by this Constitution to be the rights
				of natural persons.
					2.The words people, person, or citizen as
				used in this Constitution do not include corporations, limited liability
				companies or other corporate entities established by the laws of any State, the
				United States, or any foreign state, and such corporate entities are subject to
				such regulation as the people, through their elected State and Federal
				representatives, deem reasonable and are otherwise consistent with the powers
				of Congress and the States under this Constitution.
					3.Nothing contained herein shall be construed
				to limit the people’s rights of freedom of speech, freedom of the press, free
				exercise of religion, freedom of association and all such other rights of the
				people, which rights are
				inalienable.
					.
		
